Sherwood, C. J.,
(dissenting in Barrett v. Lowrey). The bill in this case is filed by the complainant to remove a cloud upon the title to her farm, lying in the township of Victor, in the county of Clinton, consisting of 160 acres, upon which she has her home, and now resides. The cloud consists of an execution levy made *675upon the property on September 24, 1886, under the directions of the defendant, by virtue of a judgment rendered in the circuit court in favor of said Lowrey and against James Barrett, upon an indebtedness occurring in part in 1879 and in part in 1882 for the sum of 8150.85 damages, and $23.75 costs of suit. James Barrett is the husband of complainant. The property in question is claimed to be worth, by the complainant, $5,000, and, by the defendant, “at least $7,000.”
No question is made but at the time of making the levy the legal title to the property of record, as well as the possession thereof, was, and ever since has been, in the complainant. Charles White owned the land in 1867. He had no wife or family. In May of that year he conveyed the property to Janies Barrett, the present husband of the complainant, and subsequently took back a life-lease, signed by the grantee and his then wife. James went into possession under his deed, and Mr. White lived with him. James’ first wife died previous to August, 1885, and complainant’s first husband died in 1884, and she married James Barrett, December 19, 1885. On August 3, 1885, it would appear that James was owing some moneys besides the mortgages that were upon the farm, which mortgages then amounted to the sum of about $3,600, one of which was given to William Barrett, an unmarried brother of James, for the sum of $1,200; and, though he transferred it to his sister, Anna Barrett, he still appears to have looked after it in some way. James had become somewhat inebriated and reckless in-his habits, and it would appear his debts were becoming due, and his creditors wanted their money; that his dissolute habits and imprudent conduct were subjecting him to the usual embarrassments in such cases.
In this crisis of his affairs, and while William, his brother, was stopping with him a few weeks, he sold the *676property, subject to the mortgages, to William for about $2,400. This money, so far as appears, was paid in cash by William; and James avowed his purpose at the time to take it and pay his debts with it, and William says he advised James so to do. William allowed James to remain upon the property, and Mr. White with him, after making the purchase, and worked the farm under his employment; and it was during this period that complainant went into the employment of William at the house on the farm, and subsequently married James. At that time she was almost entirely unacquainted with James’ financial condition and circumstances, but, on learning them afterwards, she discovered his embarrassments and his worthless habits, and that he was not managing the farming matters properly for William, who became dissatisfied with James’ management also, and on or about July 21, 1886, William offered to allow her to purchase the farm, and save what she could from it, and William did on that day, and at her request, sell the property to complainant for $6,200, including the crops. This, with the property she then had, and by the aid her friends could give, she was enabled to do. The complainant made the purchase, after looking up the amount of the mortgages, and examining an old abstract which James had formerly procured of the property, and agreed to pay therefor the mortgages upon the same, amounting to $3,600. Of the balance, she paid in cash $1,000, and had succeeded in paying the remainder at the time of filing her- bill, into two or three hundred dollars. She immediately went into possession, and took control of the farm and farming, and has ever since directed all farming operations thereon. The complainant states that she knew nothing of the indebtedness of her husband to the defendant, or of any levy ujmn the land in favor of defendant, when she made her purchase, but made the *677same in good faith, and for a good and valuable consideration, and because she wanted the property, and invested all her property therein. William Barrett, from whom she purchased, also states that he knew nothing of the defendant's levy when he sold to complainant, and acted in good faith in selling to her, and that he knew nothing of defendant's alleged claim.
There is no question about the validity of the judgment of defendant against James, but the right to subject the complainant's property to its payment is denied by her, and she asks that the decree below to that effect may be reversed, and her property relieved from the cloud the levy casts upon it. It is the claim of defendant that the deed to complainant and the deed to William are both fraudulent and void, as against his judgment and levy, and should be so held, and he be allowed to come in and make his claim. The circuit judge held with the defendant.
I have not been able to take that view of the case, nor do I think the decree of the circuit judge ought to be sustained. Complainant received her deed, as well as William, before any levy was made, and complainant’s possession was notice to all, not only as to her interest in the property, but of the extent thereof, even if her deed was unrecorded. The testimony relied upon to make out the fraud is very indefinite, and largely of a negative character, and the other, so far as it is competent and proper, is quite as consistent with the good faith and innocence of complainant as it is with the views urged by defendant; and, where such is the case, fraud cannot be held to be proved, nor will it be lightly presumed in any case. Pogodzinski v. Kruger, 44, Mich. 79 (6 N. W. Rep. 116); Darling v. Hurst, 39 Id. 765; Campau v. Lafferty, 50 Id. 114 (15 N. W. Rep. 40); Brown v. Dean, 52 Id. 267 (17 N. W. Rep. 837). No *678fraudulent purpose is shown on part of complainant. Brown v. Vandermeulen, 44 Mich. 522 (7 N. W. Rep. 238); Hopson v. Payne, 7 Id. 334; Miller v. Beadle, 65 Id. 643 (36 N. W. Rep. 165).
The facts, I think, present the case of a wife who has in good faith and with honest purposes invested all the property she has, reaching about 81,500, in her efforts to-secure and save something from the wrecked estate of a worthless, drunken husband, who, by his habits of intoxication and folly, has nearly dissipated the same.
It is very evident, from what appears in the record James received all that his interest in the property was-worth from William when he sold, aside from the mortgages, and there is not a particle of evidence showing, or tending to show, that the complainant ever had a dollar of that money, or in any way or manner attempted to divert its application to the payment and satisfaction of James’ debts, but she several times, in giving her testimony, mentioned the fact of her paying some of his debts, even from her own means, and it very clearly appears that-she is meeting her obligations satisfactorily to her creditors; that she is managing the property in a manner that would do credit to the most thrifty farmer in the township. This is disputed by no one, and is found fault-with only by those who would deprive her of her property, even including her homestead, for the purpose of satisfying a debt she never contracted or assumed to pay, and that no rule of justice or equity will ever require her to pay. It is unnecessary to bring into this opinion the testimony in the case. It is enough to say that the conclusions I have reached are justified, in my judgment, by the undisputed testimony; and, when the other testimony is read, it will be found mostly of the negative sort, or argumentative, — put in the case, evidently, for the purpose of inducing conclusions prejudicial to complainant’s *679rights, but which, upon a careful examination, will lead any fair-minded man, I think, to a different result.
There is no question but that the claimed lien is a cloud upon complainant’s title to her land, and should be removed.
I think the decree at the circuit should be reversed, and the record should be remanded, with instructions to the circuit judge to set aside the decree entered in the case, and enter a decree for complainant, in accordance with the prayer of the bill, and with costs of both courts.